262 Ga. 693 (1993)
424 S.E.2d 623
SALEEM
v.
FORRESTER.
S92A1318.
Supreme Court of Georgia.
Decided January 8, 1993.
Reconsideration Denied February 5, 1993.
Mustafa Nasir Saleem, pro se.
Michael J. Bowers, Attorney General, Neal B. Childers, Assistant Attorney General, for appellee.
SEARS-COLLINS, Justice.
The appellant was convicted of numerous offenses in Dooly County Superior Court in 1983. The convictions and sentences were affirmed on direct appeal the next year. Saleem v. State, 169 Ga. App. 952 (315 SE2d 487) (1984).
In the present case, the appellant asks us to review the Dooly County Superior Court's denial of the appellant's petition for writ of mandamus. In that petition, the appellant challenged the legality of the life sentences imposed following his convictions for armed robbery and kidnapping with bodily injury.
A petition for writ of mandamus is not the proper vehicle for obtaining post-appeal review of sentences imposed by a state court. "Mandamus is a remedy designed to compel the doing of ministerial acts[,]" Speedway Grading Corp. v. Barrow, 258 Ga. 693, 695 (373 SE2d 205) (1988), and will not lie when the act complained of involves the exercise of judicial discretion, such as sentencing (Anderson v. McMurray, 217 Ga. 145 (121 SE2d 22) (1961); see also Guhl v. Crow, 237 Ga. 699 (229 SE2d 475) (1976)). In addition, "[m]andamus is not an appropriate remedy to compel the undoing of acts already *694 done. ..." Speedway Grading, 258 Ga. at 695.
Moreover, "for persons whose liberty is being restrained by virtue of a sentence imposed against them by a state court of record," OCGA § 9-14-41, the exclusive means for seeking review of that sentence, after review by the sentence review panel and after direct appeal, is through a petition for a writ of habeas corpus under the procedures set forth in OCGA § 9-14-40 et seq.; OCGA § 9-14-41. Accordingly, we find that the issues raised by the appellant are procedurally barred, and the order and judgment of the trial court is affirmed.
Judgment affirmed. Clarke, C. J., Hunt, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.